WILLIAMS, J.,
dissenting.
I respectfully dissent. I believe the city’s argument regarding the admission of testimony of Frank Troy, an undisclosed witness, was properly preserved for appeal. Further, I would find that the trial court erred in failing to inquire into the necessary factors before admitting the undisclosed witness’s testimony. See Callen v. Callen, 365 S.C. 618, 627, 620 S.E.2d 59, 63-64 (2005) (finding the trial court is under a duty, when the situation arises, to delay the trial for the purpose of ascertaining information relating to the factors used to determine whether an undisclosed witness should be excluded).
In Jumper v. Hawkins, 348 S.C. 142, 558 S.E.2d 911 (Ct.App.2001), this court enunciated five factors that a trial court must consider before imposing the sanction of excluding a witness not disclosed in discovery. The Jumper factors are “(1) the type of witness involved; (2) the content of the evidence emanating from the proffered witness; (3) the nature of the failure or neglect or refusal to furnish the witness’ name; (4) the degree of surprise to the other party, including the prior knowledge of the name of the witness; and (5) the prejudice to the opposing party.” Id. at 152, 558 S.E.2d at 916. “[T]he trial court is under a duty, when the situation arises, to delay the trial for the purpose of ascertaining [information relating to the Jumper factors].” Laney v. Hefley, 262 S.C. 54, 59, 202 S.E.2d 12, 14 (1974) (quoting with approval Wright v. Royse, 43 Ill.App.2d 267, 288, 193 N.E.2d 340, 350 (1963)). “After inquiring, the [trial] court has discretion whether to admit or exclude the testimony.” Callen, 365 S.C. at 627, 620 S.E.2d at 64. Failing to inquire into the Jumper factors before admitting the testimony of an undisclosed witness amounts to a failure to exercise discretion and requires reversal and a new trial. Id. (reversing and requiring a new hearing when the “family court failed to make the inquiry required under Laney and Jumper and [thereby] failed to exercise its discretion”); see also Fontaine v. Peitz, *613291 S.C. 536, 538, 354 S.E.2d 565, 566 (1987) (“When the trial [court] is vested with discretion, but [its] ruling reveals no discretion was, in fact, exercised, an error of law has occurred.”).
In the instant action, the city argues the trial court erred in failing to consider the Jumper factors before allowing Troy to testify.4 At the pretrial hearing, the city began its argument to exclude Troy’s testimony, but was immediately interrupted by the trial court asking, “Who is that?” The city continued to state that Troy “was never listed in discovery.” Again, the trial court interrupted and stated, “Oh, this is the depreciation guy?” The city replied, “Yeah, a fact witness or an expert witness ...”5 The trial court interrupted for a third time and stated twice that it would “probably let him do that,” indicating that Troy would be allowed to testify and the city’s motion to exclude was being denied. When Troy was called to testify during trial, the court stated to the city, “Now, this is over your objection. Over your objection.”
I believe the city’s actions at trial are sufficient to preserve this issue for appeal. The conversation during the pre-trial conference, while brief, conveyed the necessary information to sufficiently preserve the city’s objection. Based upon its responses to the city’s argument, the trial court exhibited familiarity with Troy and the nature of his testimony. While the city’s argument to exclude Troy was very limited, it conveyed the crucial point that Troy was “never listed in discovery.” Upon learning of an undisclosed witness, the trial *614court is “under a duty ... to delay the trial for the purpose of ascertaining [information relating to the Jumper factors].” Callen, 365 S.C. at 627, 620 S.E.2d at 63-64 (quoting Laney, 262 S.C. at 59-60, 202 S.E.2d at 14).
Further, any inadequacy that the majority finds with the sufficiency of the city’s objection is a direct result of the trial court’s repeated interruption of the city’s argument. Thus, the city’s failure to elaborate or explain its position or the relevant South Carolina law should not preclude this court from considering the underlying issue. See State v. Ross, 272 S.C. 56, 60, 249 S.E.2d 159, 161 (1978) (declining to hold that counsel “must try to speak over [a judge]” in order to preserve an objection when the judge interrupts the attempted explanation of that objection); see also Atl. Coast Builders & Contractors, LLC v. Lewis, 398 S.C. 323, 333, 730 S.E.2d 282, 287 (2012) (Toal, C.J., dissenting) (“[W]here the question of preservation is subject to multiple interpretations, any doubt should be resolved in favor of preservation.”).
Additionally, I do not believe the city’s failure to make a contemporaneous objection renders this issue unpreserved. As Troy was called to testify at trial, the trial court stated to the city, “Now, this is over your objection.” With this statement, the trial court renewed its holding from the pretrial hearing. Accordingly, the city did not need to renew its motion to exclude Troy’s testimony. See Fettler v. Gentner, 396 S.C. 461, 469, 722 S.E.2d 26, 31 (Ct.App.2012) (“This [c]ourt does not require parties to engage in futile actions in order to preserve issues for appellate review.”); Rule 43(i), SCRCP (“Counsel shall not attempt to further argue any matter after he has been heard and the ruling of the court has been pronounced.”).
On the merits of this issue, I believe the trial court erred in failing to inquire into the five Jumper factors before allowing Troy to testify. The record is void of inquiry into any these factors. Accordingly, I would reverse and remand for a new trial. See Callen, 365 S.C. at 627, 620 S.E.2d at 64 (reversing and requiring a new hearing when the “family court failed to make the inquiry required under ... Jumper and [thereby] failed to exercise its discretion”).

. The majority frames the city’s argument regarding the testimony of the undisclosed witness as three separate arguments on appeal: (1) not "considering] that the type of witness and content of the witness’s testimony were not disclosed until the day of trial,” (2) not "inquiring] into [Busillo’s] excuse for [her] Rule 33(b) [SCRCP] violation,” and (3) not "considering] the surprise and prejudice to [the city]." In its brief, the city specifically highlights these three factors, which it contends the trial court failed to consider before making its decision. However, reading the argument section as a whole, including the city’s numerous citations to and discussion of Jumper, it is clear the city is arguing the trial court failed to address the Jumper factors before allowing Busillo’s undisclosed witness to testify.


. The first of the five Jumper factors is "the type of witness involved” and concerns whether the undisclosed witness is a fact witness or an expert witness.